Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 15, 2005








Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed December 15, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01221-CV
____________
 
IN RE MICHAEL PALMA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 8, 2005, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.
In his
petition, relator requests we issue a writ ordering two attorneys with the law
firm of Linebarger, Goggan, Blair & Sampson, and Tanya Eriksson, tax
assessor for the Houston Independent School District, to stop all collection
actions against relator and to discharge the debt allegedly due.  




Under
the Government Code, this court is empowered to issue writs of mandamus against
judges of district or county courts in our appellate district, but we cannot
issue writs against other parties unless necessary to enforce our
jurisdiction.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005).  Because relator does not contend that the attorneys
or Ms. Eriksson are interfering with the jurisdiction of this court, we lack
jurisdiction over this proceeding. See In re Richardson, 14-04-00622-CV,
2004 WL 1515918, (Tex. App.CHouston [14th Dist.] July 8, 2004, orig. proceeding) (mem.
op.).  Accordingly, we dismiss relator=s petition for writ of mandamus.
 
 
PER
CURIAM
 
Petition Dismissed and Opinion filed December 15,
2005.
Panel consists of Justices Fowler, Edelman and Guzman.